We are not in accord with the opinion prepared by Mr. Justice MOORE.
The State board of agriculture is a constitutional body corporate. It is the duty of the legislature to maintain the State Agricultural College. Agricultural College funds, designated as such in the Constitution, are wholly under control of the State board of agriculture. Biennial legislative appropriations are not agricultural funds designated as such in the Constitution. The Constitutional mandate to the legislature to support the Agricultural College does not mean that, in the matter of appropriations, the legislature shall have no voice in the amounts and expenditure thereof. The Constitution fixes no sum to be appropriated by the legislature for support of the Agricultural College, but leaves the subject to the legislature from session to session in recognition of the fact that the legislature controls the public purse strings. The Constitution, in making the State board of agriculture a body corporate, has not raised that board above the legislative power of the State in the matter of the expenditure of public funds. There is another mandate in the Constitution:
"No money shall be paid out of the State treasury except in pursuance of appropriations made by law." Constitution, Art. 10, § 16. *Page 431 
Funds vested in the college by the Constitution are beyond legislative regulation or control. But what the legislature may grant, by way of an appropriation, goes only as given, may be upon condition, and provide for the intervention of a State supervising finance agency with delegated power to be exercised respecting the expenditure. To set aside money in the treasury for a specified purpose does not eo instante vest the same in any body. The system of State finance, payment of money and accounting therefor by disbursing officers forbids. The right to the money is measured by the terms of the legislative grant thereof and such terms may impress upon the grant the condition that it shall be devoted to a specific purpose and its expenditure made subject to the general supervisory control of the State administrative board. The right of the legislature to appropriate, with or without condition, beyond general specification of object, is beyond question. If with condition attached, then the only question is the extent and nature of the condition.
In the appropriation act the legislature invoked in comprehensive language the powers theretofore granted the State administrative board. This it had an undoubted right to do. The distinction between an appropriation and its disbursement must be kept in mind. Disbursement of necessity comes after appropriation; official acts intervene. The State administrative board is under legislative mandate to exercise supervisory control over the disbursement of the appropriation in question. The legislature always has had power to ascertain whether an appropriation has been expended by an administrative body for the purpose for which it was made. The legislature also has power, and manifestly the duty, to fix the purpose for which an appropriation may be expended. Coupled with this power is the right to delegate to an administrative body the right of supervision over *Page 432 
the acts of a disbursing body. The power to grant or withhold carries the power to grant on condition, specification of object, delegation of power of supervisory control in a governmental agency and accounting for expenditures.
There is come a time in State finance when a central power, created for the purpose of exercising supervisory control over the expenditures of appropriations, is deemed advisable, and the vesting of this power in the State administrative board, and the command that it be exercised, are not meaningless words. The administrative board was created to stand between appropriations and use thereof, when so invoked by the legislature.
Act No. 2, Pub. Acts 1921 (Comp. Laws Supp. 1922, § 172 [1-9]), created the State administrative board to promote the efficiency of the government of the State and vested in that board, among other things, the power and functions of the State budget commission created by Act No. 98, Pub. Acts 1919 (Comp. Laws Supp. 1922, § 277). The condition attached to the appropriation "subject to the general supervisory control of the State administrative board," is not meaningless if we indulge in a little circumspection. Why designate the State administrative board and invoke its office between the grant of the appropriation and the expenditure thereof? The answer is in section 3 of the State administrative board act:
"The State administrative board shall exercise general supervisory control over the functions and activities of all administrative departments, boards, commissioners, and officers of the State, and of all State institutions. Said board may in its discretion intervene in any matter touching such functions and activities and may by resolution or order, advise or direct the department, board, commission, officer or institution concerned as to the manner in which the function or other activity shall be performed, and may order an interchange or transfer of employees between *Page 433 
departments, boards, commissions and State institutions when necessary. It is hereby made the duty of each and every official and employee connected with any administrative department, office or institution of the State to follow the direction or order so given; and to perform such services in the carrying out of the purposes and intent of this act as may be required by the board. Failure so to do shall be deemed to constitute malfeasance in office and shall be sufficient cause for removal. In no case shall any order issue under this act without the written approval of the governor."
General supervisory control over the expenditure of the appropriation means something more than mere permission to look on without a frown. It means that the legislature invoked all the applicable powers vested in the State administrative board in supervision and control of the expenditure of the appropriation, or it means absolutely nothing. It is found in many other appropriation acts of the same session and indicates a pronounced legislative policy. It is in line with modern State finance and centers supervision, control and responsibility, and notes a departure from the old idea of the sufficiency of legislative disapproval of method of an expenditure of an appropriation disclosed only in an accounting. This is clearly demonstrated in the act creating the State administrative board and in vesting that board with the power and functions of the State budget commission.
In creating the State budget commission the legislature declared:
"The term 'budget system,' established by this act, shall be construed to be a systematic plan of ascertaining and meeting the financial needs of the several departments, institutions, boards, commissions and offices of the State government, and of the controlling State funds."
The legislature imposed a responsibility upon the administrative board and this cannot be met if my *Page 434 
Brother's opinion prevails. The power under the budget commission act gives the State administrative board recommendatory supervision over appropriations asked for, and the State administrative board act gives general supervisory control over the expenditure of the appropriation granted.
The merits of the issue between the State board of agriculture and the State administrative board cannot be reviewed by this court. If the law vests in the State administrative board general supervisory control over the appropriation, and it has exercised such control, and the State agricultural board feels aggrieved thereby, the remedy is by appeal to the legislative and not to the judicial power.
We have passed upon the law involved; we find the State administrative board exercising power in the premises granted by the legislature. We cannot supervise the supervision exercised.
The writ should be denied.
BIRD and FELLOWS, JJ., concurred with WIEST, J.